Title: From George Washington to Gilbert Simpson, 10 July 1784
From: Washington, George
To: Simpson, Gilbert



Mr Simpson.
Mount Vernon 10th July 1784.

This Letter & the enclosed Advertisements will be delivered to you, I expect, by Mr George McCormick. The like Advertisements are sent to many other parts, & will appear in the Philada, Baltimore and Alexandria News-Papers, that the most public notice thereof may be given. I have also sent one to Fort

Pitt. The six which are sent you, may be disposed of at such places over the mountains as you shall think best.
My part of the Stock (except Negroes, which may be necessary to finish the crop) will certainly be disposed of—Your half may also be sold, & you to purchase in what you like on your own account—or set apart by a fair & equal division before the sale, as may be agreed upon when I come up—The Land & Mill will also be let in the manner described; for I cannot injustice to myself, any longer submit to such management—waste of property, & losses, as I have hitherto sustained by my partnership with you.
I shall bring up all my accots & memorandums in order to have a final settlement, & desire you will collect every paper & thing which can serve to put matters in a fair point of view; for tho’ I do not expect to be compensated for my losses, nor mean to be rigid in my settlement, yet commonsense, reason and justice, all require that I should have a satisfactory account rendered of my property which has been entrusted to your care, in full confidence of getting something for ten or twelve years use of it.
The letter, which will accompany this, for the commanding Officer of Fort-Pitt, I beg you to send by some person who will be pointed in delivering it to him: he is desir’d to lodge an answer at your house by the 10th, which you will keep ’till I arrive. I have wrote to know what things I can be provided with at Fort Pitt for a trip down the Ohio, that I may be enabled to determine the moment I get to your house, whether to build a Boat & hire hands or not. Let the materials, as I mentioned to you when here, for building a Boat be provided notwithstanding; because if they are not wanted, they can readily be disposed of; & if they are, it will facilitate my passage exceedingly.
You may also, without making an absolute purchase of anything, know where & upon what terms, provision for man & horse; & such other articles, Liquor—Butter—Cheese, Saltmeat, Salt &c. can be had, that no delay may take place in these enquiries after I get out, if they should be found necessary. I would wish to know also if a good Hunter and Waterman could be had, & upon what terms: and if you should see Mr Hite who formerly assisted Colonel Crawford in his Surveys of the land I hold on the ohio & Kanhawa, ask him if it would suit him to go down the river with me, in case I should find it necessary to take

a surveyor—& upon what terms by the day or month; as I do not know what, or whether I shall have anything for him to do, more than to shew me the land —’till I get upon it—or know what prospect there is of settling it. I am &c. &c.

G: Washington

